          Case 1:21-cr-00082-KBJ Document 16 Filed 02/12/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.                                    Case No. 21-CR-82-2 (KBJ)

 TROY WILLIAMS,
                                                     Hearing Date: February 17, 2021
                      Defendant.



      OPPOSITION TO THE DEFENDANT’S MOTION FOR FOREIGN TRAVEL

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in opposition to the defendant’s

motion to travel to Peru. For the reasons set forth herein, as well as any other reasons identified

in a hearing on this matter, the United States opposes the defendant’s release for foreign travel.

       Background

       On January 6, 2021, the defendant, Troy Williams, traveled from his home in Kentucky

with two other persons to Washington, D.C., and thereafter disrupted the Constitutionally

mandated, Joint Session of Congress for the counting of Electors by participating in the storming

of the U.S. Capitol. He crossed barricades and police lines, and physically entered the U.S. Capitol

Building on two separate occasions. He stands before the Court charged with violations of 18

U.S.C. §§ 1752(a)(1), (a)(2) and (b)(1)(A) (Unlawful Entry), 40 U.S.C. § 5104(e)(2)(D) and

5104(e)(2)(G) (Violent Entry or Disorderly Conduct) and 18 U.S.C. § 2(a), and faces a maximum

of three years imprisonment.

       The defendant was presented before the U.S. District Court in the Eastern District of

Kentucky on February 1, 2021 and he was released on his personal recognizance with several

conditions, including that he not travel outside the continental United States without approval from

                                                 1
          Case 1:21-cr-00082-KBJ Document 16 Filed 02/12/21 Page 2 of 4




the Court. On February 10, 2021, the defendant appeared for his initial appearance before

Magistrate Judge Robin M. Meriweather, who released him with that same condition of release.

On February 9, 2021, the defendant filed a Motion for Defendant to Travel (to Peru). The filing

sought leave to travel to get married, but it did not address several obvious concerns about the

proposed travel. First, the motion does not address how the defendant would be able to travel to

Peru during the pandemic, or more importantly, return to the United States after having traveled

for several weeks in foreign country where newer, potentially vaccine-resistant strains of COVID-

19 have been found.1 Second, the motion does not address the very real risk of flight in this case

if the defendant were permitted to travel. Lastly, the motion does not address the impact his travel

would have on the co-defendant, if he were to be detained in Peru after traveling there due to ever

changing travel restrictions. In short, the defendant cannot meet his burden to demonstrate that

the travel would not create am undue risk of flight, or otherwise endanger himself and others.

       Discussion

       As the Court may be aware, Peru currently is listed by the U.S. Centers for Disease Control

(CDC) as at its highest level of risk, Level 4: COVID-19 Very High, which means that “Travelers

should avoid all travel to these destinations.” https://www.cdc.gov/coronavirus/2019-

ncov/travelers/map-and-travel-notices.html The CDC further has further specifically advised that

“Travel increases your chances of getting and spreading COVID-19” and that “Travelers should

avoid all travel to Peru.” Further, the Peruvian government has placed new movement restrictions

on persons inside the country due to the pandemic, and has identified hot spot danger zones subject

to   harsh    movement       control.       https://travel.state.gov/content/travel/en/international-


1
 The Brazilian strain of COVID-19 has been identified in Peru. https://andina.pe/Ingles/noticia-
health-min-confirms-brazilian-covid19-variant-in-peru-832539.aspx (February 4, 2021 article
explaining dangerous new strain found in Peru). Numerous countries have instituted new travel
bans on countries where new strains of COVID-19 have been found, including the United States.
                                                 2
          Case 1:21-cr-00082-KBJ Document 16 Filed 02/12/21 Page 3 of 4




travel/International-Travel-Country-Information-Pages/Peru.html#/         As such, there is an

extremely high risk that if the defendant even reaches Peru, he may be subject quarantine,

indefinite detention inside Peru, or further delay or quarantine at connecting airports. Moreover,

the defendant has not identified where exactly he is going or staying in Peru, why he needs to go

for so long, or how he intends to get out of the country (with his new spouse) if the U.S. government

were to place travel restriction on him (or his spouse) while he is in Peru.

       Additionally, the defendant’s travel to Peru to get married would create a very significant

risk of flight. The cost of living in most parts of Peru is much lower than the United States, and

once married, it would be very easy for him to start a new life, with his new spouse, and stay in

Peru to avoid these criminal charges. Importantly, while the U.S. does have an extradition treaty

with Peru, it does not cover misdemeanor offenses. See Extradition Treaty between the United

States of America and the Republic of Peru, signed on July 26, 2001, T.I.A.S. 03-825 at Art. II,

cl.1. While the government does not have a current belief that the defendant is a risk of flight

under his current conditions of release, his travel to Peru would create that risk – one which would

be otherwise worthy of detention pending trial under 18 U.S.C. § 3142(f)(2)(A).

       Lastly, the defendant’s travel request presents a very serious risk of delay of this co-

defendant matter. Given the serious chance of the defendant’s lengthy quarantine in Peru, the

government (and the Court) would be prejudiced by expending additional government resources

to try this co-defendant matter twice. As such, judicial economy weighs in favor of denying the

defendant’s travel request.




                                                 3
          Case 1:21-cr-00082-KBJ Document 16 Filed 02/12/21 Page 4 of 4




       Conclusion

       For all of the foregoing reasons, the government respectfully submits that the defendant’s

travel request be denied.


                                            Respectfully submitted,


                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188

                                    By:                     /S/
                                            Tejpal Chawla
                                            Assistant United States Attorney
                                            D.C. Bar. 464012
                                            National Security Section
                                            United States Attorney’s Office
                                            555 4th Street, N.W., 11th Floor
                                            Washington, D.C. 20530
                                            202-252-7280
                                            Tejpal.chawla@usdoj.gov




                                               4
